  Case 1:21-mj-02049-AMD Document 8 Filed 03/19/21 Page 1 of 3 PageID: 26


                      UNITED    STATES            DISTRICT                  COURT
                               DISTRICT OF NEW JERSEY
                                OFFICE OF THE CLERK                                CAMDEN OFFICE
                           M. L. KING JR. FEDERAL BLDG. & U.S. COURTHOUSE          ONE JOHN F. GERRY PLAZA
                                    50 WALNUT STREET, P.O. BOX 419                 FOURTH & COOPER STREETS
                                         NEWARK, NJ 07101-0419                     CAMDEN, NJ 08101
                                          (973) 645-3730
                                                                                   TRENTON OFFICE
                                                                                   402 EAST STATE STREET
                                                                                   Room 2020
                                                                                   TRENTON, NJ 08608


   William T. Walsh
        Clerk


                                                                                   REPLY TO:      Camden

                                                           March 19, 2021
     E. Barrett Prettyman
       United States Courthouse
     333 Constitution Avenue, N.W.,
       Room 1225
     Washington, DC 20001

     Re: U.S.A. -v- James Douglas Rahm, III
     Our Docket No. 21-mj-2049 (AMD)
     Your Docket No. 1:21mj313(RMM)

Dear Clerk:

     Please be advised that an initial appearance was held                                         in
the above-captioned case pursuant to Rule 5 of the Federal                                         Rules
of Criminal Procedure. You can obtain the original record                                          by
accessing CM/ECF through PACER. Kindly acknowledge receipt                                         on
the duplicate of this letter, which is provided for your
convenience.

                                   Sincerely,

                                   WILLIAM T. WALSH, Clerk


                                   By: ____s/Susan Bush____
                                             Deputy Clerk

RECEIPT ACKNOWLEDGED BY: ___________________________
DATE: __________________




                                                                            DNJ-Crim-004(Rev. 09/06)
  Case 1:21-mj-02049-AMD Document 8 Filed 03/19/21 Page 2 of 3 PageID: 27




         Instructions for Retrieving Electronic Case Files

1. Access the CM/ECF website for the District of New Jersey at
https://ecf.njd.uscourts.gov

2. Click on:    Link to Electronic Filing System (Live)

3. At the ECF/PACER Login Screen, enter your Court=s PACER Login
and Password

4. On the CM/ECF toolbar, choose:

     $     Reports
     $     Docket Sheet
     $     Enter Case Number in the following format: [06mj1234]
     $     Run Report

               To view a document from the docket sheet, click
                on the blue Aunderlined@ document number;

               To download, click on File, Save a Copy and save
                to your specific directory;

               If the document does not have an underlined
                document number, it is either:

                $     A text only entry and no document is
                      attached, or
                $     An entry made prior to electronic case
                      filing and the original is enclosed, or
                $     The document included an attachment too
                      large for the electronic case filing system
                      and is enclosed.

If you have any questions, our ECF help-desk telephone numbers
are as follows:

          Camden - 866-726-0726 or 856-757-5285
          Newark - 866-208-1405 or 973-645-5924
          Trenton - 866-848-6059 or 609-989-2004
Case 1:21-mj-02049-AMD Document 8 Filed 03/19/21 Page 3 of 3 PageID: 28
